REVISED ORDER
Tsoucalas, Judge:
The Court, having reviewed plaintiff s motion for a preliminary injunction enjoining liquidation of certain customs entries, the memorandum in support thereof, the response thereto, and all other papers and proceedings herein; and having given due consideration to the same, it is hereby
Ordered that plaintiffs motion be, and hereby is, granted; and it is further
Ordered that defendant, together with its delegates, officers, agents, and servants, including employees of the U.S. Customs Service, be, and hereby are, enjoined, during the pendency of this litigation, from liquidating all entries of antifriction bearings and parts thereof from the United Kingdom, which:
a. are the subject of the administrative determination styled as Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, et al.; Final Results of Antidumping Duty Administrative Reviews, 57 Fed. Reg. 28,360 (June 24,1992), which determination covers these bearings from that country: (i) ball bearings and parts thereof, classifiable under, among other provisions, Harmonized Tariff Schedules (HTS) headings or subheadings 8482.10.10, 8482.10.50, 8482.80.00, 8482.91.00, 8482.99.10, 8482.99.70, 8483.20.40, 8483.20.80, 8483.30.40, 8483.30.80, 8483.90.20, 8483.90.30, 8483.90.70, 8708.50.50, 8708.60.50, 8708.99.50; and (ii) cylindrical roller bearings, *916mounted or unmounted, and parts thereof, classifiable under, among other provisions, HTS headings or subheadings 8482.50.00, 8482.80.00, 8482.91.00, 8482.99.70, 8483.20.40, 8483.20.80, 8483.30.40, 8483.30.80, 8483.90.20, 8483.90.30, 8483.90.70, 8708.50.50, 8708.60.50, 8708.99.50;
b. cover the aforementioned bearings produced or exported to the United States by the following companies (other than those produced or exported by General Bearing Corporation): Barden Corporation, FAG (UK) Ltd. (“FAG-UK”), INA Bearing Company, Ltd. (“INA-UK”), RHP Bearings and RHP Bearings, Inc. (collectively “RHP”), SKF (UK) Limited, SKF Industries, and AMPEP Inc. (collectively “SKF-U.K”), and any parties related thereto covered by the subject administrative reviews; and
c. remain unliquidated as of 5:00 p.m. on the business day after the day on which copies of this Order are personally served by plaintiff on the following individuals and received by them or by their delegates, or hand-delivered to their offices during normal business hours: Roland MacDonald, Director, Office of Antidumping Compliance, International Trade Administration, United States Department of Commerce, 14th Street and Constitution Avenue, N.W., Washington, D.C.; Hon. Carol Hallett, Commissioner of Customs, Attn: Michael T. Schmitz, Esq., Chief Counsel, United States Customs Service, Room 3305, 1301 Constitution Avenue, N.W., Washington, D.C.; and Marc E. Montalbine, Esq., United States Department of Justice, Civil Division, Commercial Litigation Branch, 550 11th Street, N.W., Washington, D.C. 20530, and it is further
Ordered that the entries shall be liquidated in accordance with the final court decision as provided in 19 U.S.C. § 1516(e), notwithstanding the provisions of 19 U.S.C. § 1504(d).